          Case 1:20-cr-00183-NONE-SKO Document 24 Filed 03/23/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00183 NONE SKO
12                                Plaintiff,             STIPULATION TO AMEND CONDITION OF
                                                         RELEASE TO INPATIENT DRUG TREATMENT
13                          v.
14   RAMON ARMENDARIZ, JR.,
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      On March 22, 2020, the parties appeared before the court on defendant’s bail review

21 motion. The court modified defendant’s release conditions to permit his release from detention on

22 March 23, 2020 so that he could begin inpatient substance abuse treatment at Turning Point in Fresno.

23 Subsequent to the hearing on defendant’s motion for bail review, Pretrial Services notified the parties

24 that Turning Point is unable to transport the defendant from the Lerdo pretrial facility, located in Kern

25 County, to its facility in Fresno.

26          2.      The parties stipulate and agree that a representative of the Federal Defender’s Office may

27 provide the necessary transportation from Lerdo to Turning Point. The parties further stipulate and

28 agree that the defendant’s release should be postponed until Friday, March 26 at 9:00 a.m. This brief

      STIPULATION AND ORDER TO MODIFY CONDITIONS OF      1
30    RELEASE
          Case 1:20-cr-00183-NONE-SKO Document 24 Filed 03/23/21 Page 2 of 2


 1 delay is necessary to accommodate the transporter’s schedule and to give the Federal Defender’s Office

 2 time to engage in necessary preparation, including securing a method of transportation that will allow

 3 for social distancing. Upon release, the representative of the Federal Defender’s Office will transport

 4 the defendant directly to Turning Point in Fresno.

 5          3.      Nothing in this stipulation and proposed order is intended to modify any other provisions

 6 of the Court’s release order.

 7          IT IS SO STIPULATED.

 8

 9
      Dated: March 23, 2021                                   PHILLIP A. TALBERT
10                                                            Acting United States Attorney
11
                                                              /s/ MELANIE L. ALSWORTH
12                                                            MELANIE L. ALSWORTH
                                                              Assistant United States Attorney
13

14
      Dated: March 23, 2021                                   /s/ CHRISTINA M. CORCORAN
15                                                            CHRISTINA M. CORCORAN
16                                                            Counsel for Defendant
                                                              RAMON ARMENDARIZ, JR.
17

18

19
                                                      ORDER
20
            For the reasons set forth in the parties’ stipulation, defendant’s release shall be postponed until
21
     Friday, March 26 at 9:00 a.m. Upon release, the representative of the Federal Defender’s Office will
22
     transport the defendant directly to Turning Point in Fresno. All other conditions shall remain in effect.
23

24 IT IS SO ORDERED.

25
        Dated:     March 23, 2021                               /s/
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28

      STIPULATION AND ORDER TO MODIFY CONDITIONS OF       2
30    RELEASE
